Citation Nr: 1002310	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-12 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right hip, left hip, neck, right leg, left leg, right knee, 
left knee, right foot, left foot, high blood pressure, and 
skin cancer.  

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision by the Roanoke RO that granted service 
connection for PTSD, rated 30 percent, effective December 30, 
2005, the date of receipt of his claim for service 
connection.  [An interim, April 2007, rating decision awarded 
a temporary total (hospitalization) rating for PTSD for the 
period from March 15, 2006 to May 1, 2006.  Hence, that 
period of time is not for consideration herein.]  Another, 
July 2007, interim rating decision granted an increased (50 
percent) rating for PTSD, also effective December 30, 2005, 
and determined that a TDIU rating was not warranted.  In 
October 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  

The matter of entitlement to a TDIU is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  At the October 2009 Travel Board hearing, and in a 
written statement dated the same day, the Veteran requested 
to withdraw his appeals seeking service connection for 
disorders of the right hip, left hip, neck, right leg, left 
leg, right knee, left knee, right foot, and left foot, high 
blood pressure, and skin cancer.

2.  Throughout, the Veteran's PTSD is reasonably shown to 
have been productive of occupational and social impairment 
with deficiencies in most areas; it is not shown to be 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name, or 
other symptoms of similar nature and like gravity.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal seeking 
service connection for disorders of the right hip, left hip, 
neck, right leg, left leg, right knee, left knee, right foot, 
and left foot, and for high blood pressure, and skin cancer; 
the Board does not have jurisdiction to consider such 
matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  An increased, 70 percent, rating is warranted for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(Code) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for a disorder of the right hip, 
left hip, neck, right leg, left leg, right knee, left knee, 
right foot, left foot, high blood pressure, and skin cancer; 
there is no reason to belabor the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA) in these matters.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

At the October 2009 Travel Board hearing, and in a written 
statement dated the same day, the Veteran requested to 
withdraw his appeals seeking service connection for disorders 
of the right hip, left hip, neck, right leg, left leg, right 
knee, left knee, right foot, and left foot, and for high 
blood pressure, and skin cancer.  Hence, there are no 
allegations of error of fact or law for appellate 
consideration with respect to these claims.  Accordingly, the 
Board does not have jurisdiction to consider appeals in these 
matters.

Increased Rating for PTSD

VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 
statement of the case (SOC) properly provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and a July 2007 rating decision and June 2009 
supplemental SOC (SSOC) readjudicated the matter after the 
Veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond and supplement the record.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2007 and July 
2006.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.

Factual Background

The Veteran served in Vietnam and received a Combat 
Infantryman's Badge.  

VA treatment records reflect that the Veteran was initially 
found to have a positive PTSD screen in February 2006.  He 
reported intense flashbacks to Vietnam for the past one month 
and increased alcohol consumption during the past 30 days.  
He reported insomnia and awakening in cold sweats for three 
days prior to the date of evaluation and stated his "nerves 
are acting up."  He denied intent to harm self or others.  A 
March 2006 mental health clinic report notes that the Veteran 
had been married 4 times and was married to his current wife 
for 7 years.  He denied current depression, but reported that 
he was depressed in December 2005 when 2 of his Vietnam 
buddies died and he started drinking.  He reported 
nightmares, flashbacks, startle response, and an inability to 
watch the news.  He blamed the failure of his first marriage 
on unresolved issues related to Vietnam.  A treatment report 
dated later in March 2006 notes that the Veteran seems to 
minimize any distress he might have from PTSD symptoms and 
doesn't really want to talk about it.  An August 2006 
treatment report notes that the Veteran continued to have 
PTSD symptoms but was able to function in his daily life with 
ongoing, conscious effort.  An October 2006 treatment report 
notes that the Veteran complained of feeling hopeless and 
helpless at times due to problems with his eye (he recently 
had surgery) and reported trouble with memory and 
concentration, guilt feelings about his jobs, and feeling 
depressed at times, dysthymia.  He also reported nightmares 
and flashbacks of the war and that he was easily startled.  
He denied any risk to hurt himself or anyone else, 
hallucinations, paranoid thoughts, or manic spells.  It was 
noted that he had worked for GM after separation from service 
until 1984, when he allegedly was terminated because he 
rejected sexual advances by a superintendent at his plant (he 
also recalled that he was accused of "misappropriating some 
funds").  In 1986, he started working at a lighting company, 
where he was employed for almost 10 years.  Later he worked 
at the Post Office for 89 days (at which point he was told he 
was no longer needed).  His most recent employment was as a 
quality control technician from 1996 until 2004, when he was 
"forced to retire" because his supervisor did not stand 
behind him and he was "expendable."  A May 2007 treatment 
report notes that the Veteran's PTSD symptoms continue but 
insomnia, social anxiety, and emotional numbness are the 
greatest.  The clinical records show that (in March and April 
2006) the Veteran successfully completed a four week 
treatment program for alcohol dependence; Global Assessment 
of Functioning (GAF) scores assigned were 50 and 55.  

On initial VA PTSD examination in July 2006, the Veteran 
reported reexperiencing his traumatic event in Vietnam 
approximately once every day and recurrent nightmares on an 
almost daily basis.  He endorsed avoidance of conversations 
related to that event, avoidance of activities that arouse 
recollections of the trauma, diminished interest and 
participation in recreational activities, and feelings of 
detachment from others.  He reported difficulty staying 
asleep during the night, irritable mood, and an exaggerated 
startle response.  He recalled that his symptoms worsened 
somewhat when he stopped working in 2004 because, with idle 
time, his drinking increased and he thought of Vietnam more.  
He also reported that his symptoms significantly increased in 
December 2005, when two veterans with whom he served in 
Vietnam died.  This led to increased symptoms of PTSD as well 
as increased alcohol use.  He reported that, since he has 
abstained from alcohol use, his symptoms of PTSD have 
persisted and the quality of his sleep has worsened.  
Regarding employment, the Veteran reported that he generally 
got along with his coworkers and did not receive many 
disciplinary complaints (but once received a verbal reprimand 
for getting into a physical altercation with a coworker).  He 
noted he had some conflict with coworkers from time to time.  
He had been married 4 times, and believed that his failed 
marriages were due, in part, to his PTSD symptoms.  He 
reported he had a "great" relationship with his daughter 
(after being estranged from 1995 to 2003).  He volunteered at 
the Ohio Veterans' Home and was a member of AMVETS.  He has a 
few friends who were also members of AMVETS, and stayed in 
touch with a few friends from high school.  

On mental status examination, the Veteran was oriented times 
three, casually and appropriately dressed with good hygiene, 
friendly throughout the interview, and readily answered all 
questions asked.  He presented with a full range of affect 
during the interview, mood was generally congruent with 
topics discussed - he was tearful at times when sharing 
trauma-related memories.  Eye contact was intermittently 
maintained throughout the interview and his thoughts were 
generally logical.  He spoke at a normal rate of speed and 
volume and communicated clearly.  The Veteran denied 
experiencing any homicidal or suicidal ideation currently or 
in his lifetime and he denied experiencing hallucinations 
during his lifetime.  He appeared able to maintain his 
activities of daily living.  

The examiner concluded that the Veteran meets the criteria 
for a diagnosis of PTSD resulting from combat experiences, 
and as his alcohol use did not become problematic until after 
he served in Vietnam and that the intensity of drinking 
worsened following a stressor related to his service in 
Vietnam and subsequent worsening of symptoms of PTSD, it was 
at least as likely as not that his alcoholism was due to his 
PTSD.  The examiner added that, given that multiple siblings 
had reported problems with alcohol use as well, genetics 
likely also played a significant role in the development of 
his alcohol dependence.  The GAF score of 55 was assigned to 
reflect the Veteran's report of moderate difficulty in social 
functioning (e.g., has few friends, few current interests or 
hobbies.)  

An undated statement from the Clinical Social Worker who had 
been meeting with the Veteran since May 2006 includes the 
following:

[The Veteran] has significant difficulty in 
establishing and maintaining effective work and 
social relationships.  His short term memory, high 
level of anxiety, poor anger management and 
suspiciousness lend to his reduced reliability and 
productivity in completion of tasks.  He finds it 
challenging to focus for extended periods of time.  
This has a negative impact on his ability to 
complete work assignments.  His symptoms have lead 
to social isolation and an ongoing mistrust of his 
environment.  

A May 2007 VA examination report reflects essentially the 
same mental status examination and assessment of PTSD as 
reported on July 2006 VA examination.  In addition, the 
Veteran was noted to have an irritable mood and affect 
constricted to mood.  He also reported a sense of a 
foreshortened future, stating that he saw it as "dim" and 
explaining that he worries about his health and feeling like 
things happen that he can't control.  He complained of 
irritability and a short temper, with angry outbursts 3-4 
times per week, as well as variable attention and 
concentration.  He endorsed hypervigilence and a startle 
response to sudden, loud noises.  In addition, the Veteran 
complained of a depressed and irritable mood, variable 
appetite and decreased sex drive, feelings of helplessness 
about changing the past, and guilt related to returning from 
Vietnam alive; however, he denied feelings of hopelessness 
and worthlessness.  

On psychological testing, the examiner noted that the 
Veteran's scores on validity scales were elevated 
significantly and suggested exaggeration of psychopathology 
and an attempt to present himself in an unfavorable manner.  
The examiner further noted that this change in severity is 
inconsistent with descriptions of his functioning in the 
records and on interview.  The diagnostic impression was that 
there was no evidence of a clinically significant increase in 
the severity of the Veteran's PTSD symptoms and that he 
demonstrates mild fluctuations in symptom intensity all 
within a moderate range of severity and impairment while 
demonstrating adequate daily functioning according to his 
providers.  The examiner noted that, since his last 
evaluation, the Veteran's providers all assigned GAF scores 
between 55-60 (moderate severity) until his most recent 
appointment 2 days prior to the date of the examination, 
where he was assigned a GAF of 50.  The examiner commented 
that this suggests the Veteran's providers observed relative 
stability in the severity of his symptoms and their impact on 
his functioning and these scores are consistent with his 
providers descriptions in the records of his functioning 
during that time period.  The examiner noted that the Veteran 
likely experiences moderate impairment in his interpersonal 
relationships as a result of his symptoms and is able to 
volunteer successfully at several service organizations and 
enjoys it; however, his irritability and angry outbursts may 
strain his relationships at times.  The diagnosis included 
chronic PTSD.  A GAF of 55 was assigned to reflect the 
moderate severity of his psychological symptoms and their 
impact on his mental and interpersonal functioning.  

At the October 2009 Travel Board hearing, the Veteran 
testifies that he receives ongoing VA mental health 
treatment.  He related that his current PTSD symptoms include 
being unsociable, very irritable, having zero tolerance, and 
a hard time coping.  He also reported that he experiences 
daily panic/anxiety attacks.  He complained of feeling 
depressed, going off to be by himself at times because he 
fears hurting/offending his wife, and having difficulty 
sleeping.  He reported having memory problems as well as 
experiencing hallucinations and delusions.  He reported he 
felt distant from his family.  The Veteran and his wife also 
testified that he has problems with anger (quickly goes off 
the deep end) and has turned away from people with whom he 
used to be friends and socialize.  

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

PTSD warrants a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation;, obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situation; and inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate 
where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

The Veteran has endorsed symptoms of depression, 
irritability, mood swings, numbing, isolation, 
hypervigilance, intrusive thoughts, sleep disturbance, and 
anxiety, and such symptoms are consistent with the findings 
on VA examinations in July 2006 and May 2007 as well as in 
the course of VA outpatient treatment.  In addition, the 
Clinical Social Worker who has been seeing the Veteran since 
May 2006 has found that the Veteran has significant 
difficulty in establishing and maintaining effective work and 
social relationships; has reduced reliability and 
productivity in completion of tasks as result of problems 
with short term memory, high anxiety, poor anger management, 
and suspiciousness and these symptoms have led to social 
isolation and ongoing mistrust of his environment.  This 
statement, suggesting occupational and social impairment with 
deficiencies in most areas, is supported by the clinical 
evidence as well as the hearing testimony by the Veteran and 
his spouse (which the Board has no reason to question being 
credible).  Accordingly, the schedular criteria for a 70 
percent rating are met, and such rating is warranted.

The Board notes the varying GAF scores reported during the 
course of this appeal, ranging from 50 to 60, that suggest 
moderate to serious impairment.  The GAF scores do not 
dictate a higher rating and the clinical findings over the 
course of several years consistently show a disability 
picture more in keeping with that described under the 
criteria for a 70 percent rating.  Moreover, while records at 
various points in time during the appeal period present a 
more detailed picture of the Veteran's psychiatric 
disability, they do not show distinct periods of time when 
occupational and social impairment with deficiencies in most 
areas due to psychiatric symptoms were not shown.  
Consequently, the Board finds that a 70 percent rating is 
warranted for the entire appeal period, and that "staged" 
ratings are not warranted.

A higher schedular rating of 100 percent is not warranted 
because the Veteran is not shown to have had (nor does he 
allege) totally disabling psychiatric symptoms of sufficient 
gravity for such a rating (i.e., gross impairment in thought 
process or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living (minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name).

The Board has considered whether referral for consideration 
of an extraschedular rating is indicated.  Inasmuch as all 
symptoms of the Veteran's PTSD (and the associated functional 
impairment described) are fully encompassed by the schedular 
criteria for a 70 percent rating, the schedular criteria are 
not shown to be inadequate.  See Thun v. Peake, 22 Vet. 
App. 111(2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

The appeals seeking service connection for disorders of the 
right hip, left hip, neck, right leg, left leg, right knee, 
left knee, right foot, and left foot, and for high blood 
pressure, and skin cancer are dismissed.

A 70 percent schedular rating is granted for the Veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.


REMAND

The Veteran claims that his service-connected PTSD renders 
him unemployable.  While he is clearly shown to have some 
occupational impairment due to PTSD, the extent of the 
occupational impairment due solely to his service connected 
PTSD is unclear.  His hearing testimony and written 
communications reflect that he was told by employers that he 
needs to take anger management classes, and his July 2006 VA 
examination report notes that he reported conflicts with 
coworkers.  A medical opinion regarding the degree to which 
the Veteran's PTSD (his only service-connected disability) 
impacts on his employability (with detailed explanation of 
rationale) is necessary.

At the October 2009 Travel Board hearing, the Veteran 
reported that he was awarded disability benefits by the 
Social Security Administration (SSA).  His claims file does 
not contain any SSA records.  While he further testified that 
the award was based primarily on physical disabilities, 
medical records considered by SSA are constructively of 
record, potentially contain information pertinent to his 
claim for TDIU, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

At the October 2009 hearing, the Veteran also reported 
ongoing VA mental health treatment.  Records of such 
treatment also are constructively of record, may contain 
information pertinent to the TDIU claim, and must be secured.  
See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA copies 
of any decision regarding the Veteran's 
claim for SSA disability benefits and 
copies of the record (particularly medical 
records) upon which any such claim was 
decided.  If such records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

2.  The RO should secure for the record 
updated VA medical records pertaining to 
all treatment the Veteran received for 
PTSD since May 2009 (the date of the most 
recent VA treatment records available for 
review).  

3.  Thereafter, the RO should arrange for 
a psychiatric examination of the Veteran 
to assess the impact of his service-
connected PTSD alone (i.e., without 
consideration of nonservice connected 
disabilities or age) on his ability to 
maintain employment.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
elicit from the Veteran his complete 
employment history, specifically comment 
on the types of employment that would be 
precluded by the effects of his PTSD, and 
opine whether the PTSD renders the Veteran 
incapable of participating in any gainful 
employment consistent with his education 
and work experience.  The examiner must 
explain the rationale for all opinions 
given.

4.  The RO should then re-adjudicate the 
claim for TDIU.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


